408 S.E.2d 878 (1991)
104 N.C. App. 179
Barbara MacCLEMENTS, Plaintiff,
v.
Dale LaFONE, Defendant.
No. 9026SC951.
Court of Appeals of North Carolina.
October 1, 1991.
*879 Lesesne & Connette by Edward G. Connette, and Karro, Sellers, Langson & Gorelick by Seth H. Langson, Charlotte, for plaintiff-appellee.
Elrod & Lawing, P.A. by Frederick K. Sharpless and Elizabeth G. Grimes, Greensboro, for defendant-appellant.
ARNOLD, Judge.
Defendant first assigns error to the trial court's denial of his motion for a directed verdict.

*880 In passing upon a defendant's motion for directed verdict, the plaintiff's "evidence must be taken as true, ... and [the motion] may be granted only if, as a matter of law, the evidence is insufficient to justify a verdict for the plaintiffs." Dickinson v. Pake, 284 N.C. 576, 583, 201 S.E.2d 897, 902 (1974).
Mazza v. Huffaker, 61 N.C.App. 170, 174, 300 S.E.2d 833, 836, review denied, 309 N.C. 192, 305 S.E.2d 734 (1983). If all the essential elements of actionable negligence tend to be supported after the evidence is taken in the light most favorable to the plaintiff, along with all permissible inferences, the motion is properly denied. Id.
Defendant's liability is conditioned on plaintiff's proof
that the care of such health care provider was not in accordance with the standards of practice among members of the same health care profession with similar training and experience situated in the same or similar communities at the time of the alleged act giving rise to the cause of action.
N.C.Gen.Stat. § 90-21.12 (1990). Expert testimony is ordinarily required in determining this standard of care. Id. at 175, 300 S.E.2d at 837.
Plaintiff presented evidence tending to show the following facts. In January 1985 plaintiff sought treatment at the Mecklenburg Mental Health Center (MMHC) for depression resulting from the loss of a significant relationship and problems in male-female relationships. MMHC assigned her case to defendant, whose job title is variously described in plaintiff's medical records as psychologist, psych. I, and clinician.
Defendant provided therapy for plaintiff until 10 April 1985. During an evening therapy session on that date defendant began kissing plaintiff and then had sexual relations with her. Defendant later transferred plaintiff's case to another therapist. He continued a sexual relationship with her until the spring of 1986.
Plaintiff presented expert testimony which tended to show the following. Patients commonly experience "transference" during the therapeutic process. This is a psychological term describing how patients will attribute to their therapist feelings the patients have had toward significant others in their lives. Feelings of closeness, intimacy, and sexual attraction to the therapist are commonly involved. By reacting differently than the patient's significant others have reacted to these feelings, the therapist allows the patient to experience a different style of relationship. Therapeutic change can then occur. A therapeutic relationship is built upon trust and objectivity. Sexual intimacy with a patient is a serious breach of this trust and objectivity. "Courts have uniformly regarded mishandling of transference as malpractice or gross negligence." Simmons v. United States, 805 F.2d 1363, 1365 (1986) (ten citations omitted).
Expert testimony also addressed the standards of practice for psychologists or therapists in Charlotte, North Carolina for the relevant time period. These expert witnesses testified that sexual contact between a patient and a therapist, counselor or psychologist was unacceptable conduct and fell below the applicable standards of practice. Testimony clearly shows defendant engaged in a sexual relationship with plaintiff, thereby violating this standard.
Other expert testimony diagnosed plaintiff as suffering from post-traumatic stress disorder as a result of defendant's conduct. Plaintiff would need extensive therapy, first to enable her to enter again into a therapeutic relationship and then to address the original issues which prompted her to seek treatment from defendant initially. Plaintiff has presented evidence of professional malpractice sufficient to withstand defendant's motion for a directed verdict.
Defendant also assigns error to the trial court's denial of his motion for judgment notwithstanding the verdict. The standards employed by the trial court in passing *881 on a motion for directed verdict are also used in passing on a motion for judgment notwithstanding the verdict. Id. at 174, 300 S.E.2d at 836-37. For the reasons discussed in the preceding assignment of error, the evidence in the record is sufficient to withstand defendant's motion for judgment notwithstanding the verdict.
Defendant contends the trial court erred by failing to submit a preclusive issue of consent to the jury. While defendant argues exhaustively by analogy and implication the concept of consent as a defense in this negligence-based action, he cites no authority directly on point. We are not persuaded.
"Jury instructions must be considered and reviewed in their entirety; the instructions will not be dissected and examined in fragments. Gregory v. Lynch, 271 N.C. 198, 155 S.E.2d 488 (1967)." Robinson v. Seaboard System R.R., Inc., 87 N.C.App. 512, 524, 361 S.E.2d 909, 917 (1987), review denied, 321 N.C. 474, 364 S.E.2d 924 (1988). If there is no reasonable cause to believe the charge misled the jury or affected the impartiality of the trial, the assignment of error will be overruled. Id. Any perceived error regarding plaintiff's consent accrued to defendant's benefit, so defendant is unable to demonstrate that he has been prejudiced as a result. Id. at 528, 361 S.E.2d at 919. This assignment of error is overruled.
Defendant argues the trial court erred in granting plaintiff's motion to amend her complaint to add a claim for punitive damages. A motion to amend is addressed to the trial court's sound discretion, and its decision will not be disturbed on appeal without a clear showing of abuse of discretion. Mauney v. Morris, 316 N.C. 67, 340 S.E.2d 397 (1986). Defendant failed to carry his burden of satisfying the trial court that he would be prejudiced by the amendment. Id. The record does not support defendant's contentions of material prejudice. After careful review of the record we find no abuse of discretion by the trial court.
Defendant contends the trial court erred in denying his motions for a directed verdict and for judgment notwithstanding the verdict as to plaintiff's claim for punitive damages. The punitive damages issue is properly submitted to the jury "[i]f there is sufficient evidence from which the jury may reasonably infer that the wrongdoer's... acts were aggravated by ... a wanton and reckless disregard of plaintiff's rights[.]" Mazza, 61 N.C.App. at 188, 300 S.E.2d at 844.
Plaintiff's evidence tends to show the following facts. Plaintiff sought treatment from defendant for various problems, including male-female relationships. Defendant treated plaintiff for over two months. On 10 April 1985 plaintiff called defendant in a panic and arranged a 12:00 appointment for that day. Defendant called her back following this appointment to arrange another appointment on 10 April for after office hours. Defendant had sexual relations with plaintiff during this later appointment. He terminated his treatment of her and arranged for her case to be transferred to a female therapist. From the record before us there was sufficient evidence to warrant the submission of the punitive damages issue to the jury. The trial court did not err in denying defendant's motions.
Defendant contends the trial court erred in granting plaintiff's motion to compel defendant's response to deposition questions regarding his sexual affairs with plaintiff and other patients. He argues the trial court's action violated his privilege against self-incrimination. Defendant bases his contention upon Allred v. Graves, 261 N.C. 31, 134 S.E.2d 186 (1964). The basis for Allred was N.C.Gen.Stat. § 1-311 (1953). Leonard v. Williams, 100 N.C.App. 512, 515, 397 S.E.2d 321, 323 (1990).
In order for a defendant to invoke his privilege against self-incrimination, "there must be a threat of execution against the person[.]" Id. at 516, 397 S.E.2d at 324. *882 Due to an amendment of G.S. § 1-311 (1983) in 1977, execution against a person under this statute is limited
to cases where either the jury's verdict or the trial court's findings of fact include a finding that the defendant is about to either (1) flee the jurisdiction to avoid paying his creditors, or (2) has concealed or diverted assets in fraud of his creditors, or (3) will do so unless immediately detained.
Id. There being no such finding in the case sub judice, defendant has no basis to exercise his privilege against self-incrimination because of the threat of a punitive damages award. Id.
Next defendant contends the trial court erred by allowing the admission of testimony concerning three patients with whom defendant had engaged in sexual relations prior to plaintiff. "Evidence of other crimes, wrongs or acts is admissible to show that a defendant had the requisite mental intent or state[.]" State v. Mills, 83 N.C.App. 606, 611, 351 S.E.2d 130, 133 (1986) (omitted citations).
[T]he ultimate test for determining whether such evidence is admissible [under N.C.R.Evid. 404(b)] is whether the incidents are sufficiently similar and not so remote in time as to be more probative than prejudicial under the balancing test of N.C.G.S. § 8C-1, Rule 403. State v. Cotton, 318 N.C. 663, 665, 351 S.E.2d 277, 278-79 (1987).
State v. Boyd, 321 N.C. 574, 577, 364 S.E.2d 118, 119 (1988).
The prior incidents of sexual relations occurred between defendant and three patients. Defendant treated each of these patients while employed at MMHC. He began the first relationship with a patient during his first year at MMHC in 1977. Defendant engaged in sexual relations with the first in his office and with the next two patients in their homes. He concluded each relationship before he began the next. Plaintiff was defendant's patient at MMHC. She testified that defendant engaged in sexual relations with her in his office and her home beginning in 1985.
Testimony of these prior relationships with defendant's patients is admissible under N.C.R. Evid. 404(b). It tends to demonstrate defendant's scheme or intent to take advantage of female patients being treated by him at MMHC. The trial court did not abuse its discretion by admitting the testimony under the balancing test of N.C.R.Evid. 403.
Defendant further contends the trial court erred in admitting Dr. Tyson's testimony regarding plaintiff's capacity to consent to the sexual conduct in question. On redirect examination Dr. Tyson was asked if he had an opinion as to plaintiff's capacity to consent. Dr. Tyson was directed to base this opinion upon his "review of the medical records from the Mecklenburg Mental Health Center for the period of January 1985 through April 1985" and his "training and education."
Given that Dr. Tyson's opinion was based on his interpretation of plaintiff's medical records while defendant was treating her, defendant's reliance upon Cox v. Jefferson-Pilot Fire and Cas. Co., 80 N.C.App. 122, 341 S.E.2d 608, cert. denied, 317 N.C. 702, 347 S.E.2d 38 (1986), is misplaced. Plaintiff supplied none of the information which Dr. Tyson relied upon in forming his opinion. The trial court did not err in admitting this testimony.
In his final argument defendant contends the trial court erred by allowing testimony and receiving evidence of his violation of ethical principles for marriage and family therapists. Expert testimony equated the relevant ethical principles with the accepted reasonable standard of care imposed by tort law. Mazza, 61 N.C.App. at 184, 300 S.E.2d at 842. Defendant's argument is unavailing.
Plaintiff cross-assigns error to the trial court's refusal to admit into evidence defendant's professional liability insurance policy. "The existence of insurance covering *883 a defendant's liability in an action for damages by reason of defendant's negligence is wholly irrelevant to the issues involved.... The North Carolina courts have adhered to the rule that evidence or mention of insurance is not permitted." Maness v. Bullins, 19 N.C.App. 386, 387-88, 198 S.E.2d 752, 753, cert. denied, 284 N.C. 254, 200 S.E.2d 654 (1973) (citation omitted). The trial court's exclusion of this evidence was not erroneous.
No error.
HEDRICK, C.J., and PHILLIPS, J., concur.